Citation Nr: 1123578	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part. 


REMAND

The Veteran has claimed that he injured his right knee during active duty when another man fell into him.  The only service treatment record associated with the claims file is the separation examination.  It is not apparent if VA made more than a single attempt to obtain the Veteran's missing service treatment records.  VA has a duty to assist the Veteran in obtaining or confirming the unavailability of his active duty service treatment records that are not currently included in the record on appeal.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A.  Whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Thus, the RO should conduct another search for the Veteran's service treatment records.  If the records are unavailable, the Veteran must be provided with proper notification.  

In support of the claim, VA arranged for an examination to determine if there is an etiologic link between the current right knee disorder and the Veteran's active duty service.  The examiner who conducted a July 2006 VA examination reported that he was unable to provide the requested opinion without resort to speculation.  The examiner did not provide a rationale for why the requested opinion could not be provided without resort to speculation.  This violates the holding in a recent Court decision.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the Court continued, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.  The examiner who conducted the July 2006 VA examination should be contacted and requested to provide the requisite rationale.  If this examiner is no longer available, another VA examination is required to obtain an opinion as to the etiology of the current right knee disorder.  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.  The Veteran has not been provided with notice which complies with the holding of Dingess/Hartman.  This must be provided to the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all of the Veteran's service treatment records from the appropriate personnel department to include the National Personnel Records Center (NPRC) and the VA Records Management Center (RMC) for the period of active service from February 1958 to February 1962.  If no records are available, the RO should attempt to obtain records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The RO should also inform the Veteran that he can also provide alternative forms of evidence, such as statements from service comrades.  Associate all documents obtained with the claims file.

2.  Provide the Veteran with proper notification as required by the Court's holdings in Dingess/Hartman for his right knee claim.

3.  Return the claims file to the examiner who conducted the July 2006 VA joints examination and request that she provide a rationale for why she determined that she could not provide an opinion as to the etiology of the Veteran's right knee disorder without resort to speculation.  If the examiner determines that another physical examination of the Veteran is required, this should be scheduled.  

If the examiner who conducted the July 2006 VA examination is not available, schedule the Veteran for a VA examination by an appropriately qualified healthcare professional in order to determine the nature and etiology of the Veteran's right knee disorder.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran currently has a right knee disorder that is etiologically linked to his active duty service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.  

The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for residuals of a right knee injury.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


